Braxton v Erie County Med. Ctr. Corp. (2022 NY Slip Op 04867)





Braxton v Erie County Med. Ctr. Corp.


2022 NY Slip Op 04867


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


546 CA 21-00800

[*1]JOHN M. BRAXTON, AS ADMINISTRATOR OF THE ESTATE OF SHEILA M. BRAXTON, DECEASED, PLAINTIFF-APPELLANT,
vERIE COUNTY MEDICAL CENTER CORPORATION, ET AL., DEFENDANTS, UNIVERSITY EMERGENCY MEDICAL SERVICES, INC., AND ANDREW POREDA, M.D., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


LAW OFFICE OF J. MICHAEL HAYES, BUFFALO (J. MICHAEL HAYES OF COUNSEL), FOR PLAINTIFF-APPELLANT.
EAGAN & HEIMER, PLLC, BUFFALO (JAMES E. EAGAN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered May 13, 2021. The order granted in part the motion of defendants University Emergency Medical Services, Inc. and Andrew Poreda, M.D., for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by denying those parts of the motion of defendants University Emergency Medical Services, Inc. and Andrew Poreda, M.D. with respect to the claims and cross claims against those defendants related to the alleged failure of Andrew Poreda, M.D. to consult with the family members of plaintiff's decedent and to review a report of November 18, 2013, order a neurological consult, order appropriate lab studies, and monitor decedent's vitals; and with respect to the claims and cross claims against University Emergency Medical Services, Inc. based on the alleged negligence of its staff (other than Andrew Poreda, M.D. and defendant Joseph Riedy, D.O.) related to decedent's care in November 2013, and reinstating those claims and cross claims to that extent and as modified the order is affirmed without costs. Same memorandum as in Braxton v Erie County Med. Ctr. Corp. ([appeal No. 1] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court